Citation Nr: 1028724	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-28 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
postoperative scar on right chest, status post deformity 2nd 
intercostal cartilage.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded by the Board in May 2009.


FINDING OF FACT

The Veteran's service-connected postoperative scar on right 
chest, status post deformity 2nd intercostal cartilage is 
manifested by one scar on the anterior aspect of his right chest 
wall with a maximum width of 1.5 centimeter (cm.) and a maximum 
length of 7 cm., without limitation of function.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
postoperative scar on right chest, status post deformity 2nd 
intercostal cartilage have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).



I. Notice

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2006.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence, as well as information regarding disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from a 
rating decision granting service connection and assigning an 
initial rating.  Consequently, Vasquez-Flores is inapplicable.  
Nevertheless, the RO provided the appellant additional notice by 
letters dated in July 2008 and June 2009.  The Board also notes 
that the United States Court of Appeals for the Federal Circuit 
recently vacated the holding of the Veteran's Court in Vazquez-
Flores, which required the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are on file.  There is no indication of available, 
outstanding records which would support the Veteran's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded three VA examinations, one in July 2006 
and two in November 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports are thorough and contain 
sufficient information to decide the issue on appeal.  Thus, the 
Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its May 
2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In this 
regard, additional VA medical examinations were administered in 
November 2009 and additional notice was provided to the Veteran 
in June 2009.  Therefore, the Board will proceed to review and 
decide the claim based on the evidence that is of record. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue of entitlement to a 
disability rating in excess of 10 percent for a postoperative 
scar on right chest, status post deformity 2nd intercostal 
cartilage, and the appellant is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Briefly, the Veteran contends that the severity of his service-
connected scar on his chest warrants a higher disability rating.  
This disability is currently rated as 10 percent disabling under 
38 C.F.R. §  4.118, Diagnostic Code 7804.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The applicable rating criteria for skin disorders, to include 
scars, are found at 38 C.F.R. § 4.118.  During the pendency of 
this appeal for an increased rating, the criteria for evaluation 
of scars were amended as of October 23, 2008.  However, the 
revisions are applicable to applications for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  Here, VA received the Veteran's claim in November 
2005.  Therefore, only the pre- October 2008 version of the 
schedular criteria is applicable in this case. 
 
Diagnostic Code 7800 rates scars of the head, face, or neck based 
upon disfigurement, and does not apply in this case as the 
service-connected scar is located on the Veteran's chest.
 
Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides 
that a deep scar is one associated with underlying soft tissue 
damage. 
 
Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage. 
 
Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars 
that are superficial and painful on examination.  Note (1) to 
Diagnostic Code 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) provides 
that a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)
 
Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part. 38 C.F.R. § 4.118.

Factual Background and Analysis

Briefly, the Veteran contends that he is entitled to an increased 
initial rating for a postoperative scar on his right chest, 
status post deformity second intercostal cartilage as a result of 
a surgery during active duty.  He claims that his disability has 
caused functional impairment, including muscle damage, nerve 
damage, and respiratory disability.  The Veteran reports that 
while serving in the military a 200 pound projectile round fell 
off a loading rack and struck him in the upper right chest area.  
He claims to have received a laceration and underwent surgery due 
to the injury.  The Veteran also contends that since that time he 
gets periodic right upper chest wall pain and spasms.

Between August 1981 and June 1982, service treatment records show 
that the Veteran was seen on numerous occasions due to the 
diagnosis and treatment of a mass located between his second and 
third rib on his right side.  The records indicate that the 
Veteran first complained about this mass on August 5, 1981.  On 
October 9, 1981, the Veteran underwent surgery and was found to 
have a sharp prominent edge of his right second intercostal 
cartilage which apparently accounted for the mass that was felt 
preoperatively.  The surgery included shaving of the edge of the 
right costal cartilage of the second rib.  The Veteran received 
additional treatment because a keloid scar later developed, and 
was treated with a steroid injection.

In January 1983, the Veteran specifically declined a military 
separation examination.  After reviewing the Veteran's health 
records, a doctor determined that such an examination was not 
required.

In July 2006, VA administered a medical examination in connection 
with this appeal.  During the examination, the Veteran reported 
that in service he was hit with a piece of metal on his right 
chest, that the area swelled, and that he underwent surgery due 
to the injury.  He also reported that during the past couple of 
years he had experienced pain in his right chest wall.  The 
examiner diagnosed the Veteran with atypical right chest wall 
pain with no limitation in abduction or adduction of the right 
arm.  The Veteran had 5/5 motor strength for his right pectoralis 
major muscle, and a 5 cm. by 1 cm. scar on the anterior aspect of 
his right chest wall.  The examiner did not review the Veteran's 
claims file, or address the etiology of his current complaints.

The Veteran also submitted three private medical opinions (from 
the same physician) in connection with this appeal, which are 
dated in November 2005, October 2006, and June 2009.  The 
physician noted that the findings were the same for both the 
November 2005 and October 2006 examinations.  The physician 
stated that the Veteran has reported undergoing surgery in 
service due to a laceration to his chest, which was caused by a 
falling projectile, and that since that injury he has experienced 
periodic right upper chest wall pain and spasms, with an increase 
in pain when he turns onto his right side.  The physician has 
observed an approximately 4 to 5 inch linear healed scar on the 
Veteran's right upper chest with some slight defect in the 
pectoralis muscle noted, and no current swelling or tenderness.  
The physician has diagnosed the Veteran with an old muscle and 
chest wall injury with scar formation causing periodic pain and 
spasms in that localized area.  The physician opined that the 
Veteran's current problem began in service, given that the injury 
and surgery occurred during service.

VA received a statement from the Veteran's spouse in April 2007.  
She reported that the Veteran's area around his wound sometimes 
becomes red, warm to the touch, and very sensitive; he is unable 
to take deep breaths without pain; his range of motion is 
limited; his chest muscles occasionally violently spasm and 
become numb.  She further reported that the Veteran's symptoms 
have increased in severity and frequency, and are affecting his 
quality of life.

Pursuant to the Board's May 2009 remand instructions, the Veteran 
was afforded two additional VA medical examinations in November 
2009.  During the November 2, 2009 examination, the Veteran 
reported skin breakdown over the scar with a frequency of 2 or 
more times per month, but less than monthly, as well as pain.  
The Veteran reported some limitation of motion of the right arm 
on abduction and some paresthesia of the scar area that disturbs 
his sleep for which he takes pain medication.  On examination, 
the clinician reported that the scar had a maximum width of 1.5 
cm., and a maximum length of 7 cm.  The examiner found the scar 
to be painful and deep, and with no signs of skin breakdown, 
inflammation, edema, or keloid formation.  The examiner offered a 
diagnosis of: scar, right upper chest, surgical, symptomatic.  
The examiner's opinion was that there was no effect on 
respiration of the scar.  The examiner stated that the scar 
appeared to be intact without breakdown, even though the Veteran 
claimed that there was skin breakdown.  The examiner listed pain 
as the disability's only impact on occupational activities, and 
that there were no effects on usual daily activities.

The Veteran was provided a VA muscles examination on November 16, 
2009.  During the examination, the Veteran reported that he 
believed his current occupation and daily activities are effected 
from the scar tissue at the site of his incision.  The Veteran 
further reported that he had lost external rotation motion of the 
right shoulder, and that this was lost immediately after surgery 
and still persisted.  The Veteran reported that he often gets 
paresthesias in the scar tissue area, that these occur mostly at 
nighttime and when he is moving his right shoulder, and that they 
are infrequent but will last for approximately 15 minutes at a 
time on a nightly basis.  He denied using any assistive devices.  
He reported that showers help to relieve the symptoms, and that 
he also takes pain medication daily.  The Veteran denied any 
incapacitating episodes within the past 12 months.  He reported 
that the paresthesias will occasionally radiate down to his right 
ring and small fingers.  The Veteran reported that at work he 
believes that the loss of motion in his right shoulder will 
affect him when he is trying to type, drive, or do any other 
activity that requires him to keep his arm elevated for an 
extended period of time.  He reported more difficulty putting on 
socks and shoes due to the loss of motion.  He also reported 
feeling weakness after prolonged activity with his right 
shoulder.  The examiner found the Veteran to be in no acute 
distress.  Examination of the Veteran's anterior chest wall 
showed a 7 cm. by 1 cm. healed scar that was transverse in 
nature.  The clinician stated that the scar was not elevated, 
there was no redness or irritation around it, and that it was 
quite well healed.  On inspection, the clinician found no entry 
or exit wound associated with the scar.  The clinician found that 
the scar was not adhesed to the underlying bone, there was good 
tissue mobility, there was no exposed tissue or tendon, and it 
appeared that the scar lied over the pectoralis major muscle 
group.  

Examination of the Veteran's right shoulder revealed passive 
range of motion as follows: abduction to 120 degrees, forward 
elevation to 135 degrees, internal rotation to 45 degrees, 
external rotation to 45 degrees.  The clinician found that range 
of motion of the shoulder was not limited by pain, weakness, 
incoordination, fatigability, or lack of endurance on 3 
repetitions, except at the extremes of motion.  The Veteran's 
active range of motion was: abduction to 100 degrees, forward 
elevation to 110 degrees, internal rotation to 35 degrees, 
external rotation to 35 degrees.  The Veteran had 5/5 motor 
strength and shoulder abduction, elbow flexion and extension, 
wrist extension and flexion, and forward elevation.  There was no 
muscle herniation at the site of the Veteran's scar tissue.  
There was active traction that could be felt as the Veteran did 
his motion in the pectoralis major muscle group.  Comparison the 
left shoulder active and passive range of motion was forward 
elevation to 170 degrees, abduction to 155 degrees, and internal 
and external rotation were both 45 degrees.  X-rays showed 
chronic changes at the right intercostal area that appeared 
unchanged from the Veteran's 2006 x-rays.  The clinician 
diagnosed the Veteran with a right anterior chest wall scar after 
surgery.  The clinician stated that the Veteran had a scar at the 
site of his last resection of the 1981 surgery.  The clinician 
concluded that the scar tissue was not likely the cause of 
impairment or reduced shoulder motion, given that it occurs in a 
location of the Veteran's pectoralis major that would not affect 
his shoulder motion tremendously.  The clinician further stated 
that there were no adhesions from the scar to the underlying 
tissue or osseus structures as seen on examination. 

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected scar is more severe 
than the assigned disability rating reflects.  Medical evidence 
generally is required to probatively address questions requiring 
medical expertise; lay assertions do not constitute competent 
medical evidence for these purposes.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions may serve to support 
a claim by supporting the occurrence of lay-observable events or 
the presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has considered the 
Veteran's contentions carefully.  In this case, competent medical 
evidence offering detailed medical findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the Veteran's 
service-connected scar.

The Veteran is currently in receipt of the maximum rating for 
scars under Diagnostic Codes 7802, 7803, and 7804.  Therefore, 
increased ratings are not possible under these Diagnostic Codes.  
Additionally, as noted above, Diagnostic Codes 7800 is 
inappropriate as the Veteran's service-connected scar is located 
on his chest.  Furthermore, Diagnostic Codes 7801 is inapplicable 
as the medical evidence does not suggest that the Veteran's scar 
exceeds 77 sq. cm.

The Board also notes that Diagnostic Code 7805 is not 
appropriate.  In this regard, the Board notes that the July 2006 
VA examination found the Veteran to have no limitation in 
abduction or adduction of the right arm, and had 5/5 motor 
strength for his right pectoralis major muscle.  The November 2, 
2009 VA examiner opined that there was no effect on respiration 
of the scar.  In addition, the November 16, 2009 VA examination 
found the Veteran to have 5/5 motor strength and shoulder 
abduction, elbow flexion and extension, wrist extension and 
flexion, and forward elevation; there was also no muscle 
herniation at the site of the Veteran's scar tissue.  Although 
the Veteran reported paresthesias in the scar tissue area and had 
some limitation of motion for his right shoulder, the VA examiner 
concluded that the Veteran's scar tissue was not likely the cause 
of impairment or reduced shoulder motion, given that it occurs in 
a location of his pectoralis major that would not affect his 
shoulder motion tremendously, and also stated that there were no 
adhesions from the scar to the underlying tissue or osseus 
structures as seen on examination.  Therefore, the Board finds 
that there is no limitation of function associated with the 
Veteran's service-connected scar.

In light of the foregoing, the Board is unable to find that the 
medical evidence of record supports assignment of a disability 
rating greater than 10 percent for the Veteran's service-
connected scar on his chest.  Thus, a disability rating greater 
than 10 percent under Diagnostic Codes 7800 through 7805 is not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to the 
Veteran's service-connected scar on his chest.

In addition, staged ratings are not applicable, since at no point 
did the Veteran's scar on his chest approximate the criteria for 
a higher rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the diagnostic 
codes.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
disability rating in excess of 10 percent.

The Veteran may always initiate a claim for an increased rating 
in the future if there is an increase in the severity of his 
postoperative scar on right chest, status post deformity 2nd 
intercostal cartilage.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


